                  CASE 0:20-cv-00855-NEB-HB Document 1 Filed 03/31/20 Page 1 of 5


                                                                                         mffiffiffitvffiru
                                                                                                    ${AR   3I   t0l0
                                                                                   CtERIT, U,S, ffii$TftItrT trtrtJffiT
                                                                                    lvil rqN E,{pSr"l g, M i N NE60TA




                                  IJxnpn SrerBs Drsrrucr CoURT
              A .-               ^/, Dlsrrucr oF MrxlxEsorA
        oN\ffr
         ^
1l'\
A6J
                                                     Plaintiff(s),
                                                                                                20-cv-855 NEB/HB
        VS.
                                                    ^triia,v                     Case No.
                                                                                (To be assigned by Clerk of District
                                                                                Court)


WJ"T%,#':#k,*l
 {P c'|,.'&7L n/l Dov It/                                                       DEMAND FOR ruRY
r   A                                                                           TRIAL
                                                                                         YESNO
                                                     Defendant(s).
        (Enter the full name(s) of ALL plaintiffs
        and defendants in this lawsuit. Please
        attach additional sheets if necessary.)


                                                      COMPLAINT

         PARTIES

         1.   List your name, address and telephone numbef. Do the same for any additional plaintiffs.

              a. Plaintiff
                  Name                                     6RAN/      F4s I-(R-AL        tA S)
                  Street Address

                  County, City            Hf.'-rv zfr s-i, 4, 6of\rl FAc{ u5
                  State & Zip Code        MrNxl €3ofrq )$ q, t 3?f
                  Telephone Number        6tz-qq2- 3zgv
         2.   List all defendants. You should state the full name of the defendant, even if that defendant is
              a government agency, an organization, a corporation, or an individual. Include the address
              where each defendant may be served. Make sure that the defendant(s) listed below are
              identical to those contained in the above caption.
                                                                             $ffiAhf;Nffim
                                                                              l'.|AR   31 2020
                                                                          U.S. DISTRICT CUUi{   i   MPLS
         CASE 0:20-cv-00855-NEB-HB Document 1 Filed 03/31/20 Page 2 of 5




    a.   Defendant No.     1



         Name      (++.0,h),                                  gE OdLe            erSS
         Street Address
                                84-T         ttltrclLt?-1   fntll,<<tttz- l6k3
         County, City           Llf   ,,--,'lJ Z   PtN-    nnr xzxJ e Afo        Lrf
         State   & Zip Code                                              OL
                               NsD                     Lrt(LoQZtS, €f
    b.   Defendant No. 2              ^\sy/ALt
         Name                   MnTnt-w             5. GgetN ltzr                st
         Street Address         gzS ttc.*Lzr rv,+lL, SoK{ IGVS
         County, City                        t(tr)
                                           t../               rt'./   n/z A/.=Lr 5
         State   & Zip Code               i-lftoTn
    c. Defendant     No.   3                                '5
         Name                   cftz <y L M Tr oNLe i                       lsl       Crf r es
                                M AF./A 6t (n E({ t, lr\ C
                                      .S<-rrnzn€
         Street Address
                               ^.\-OO            €- 3T. N E.
         County, City                   tJZ€t t'-i ,
         State   & Zip Code


NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS, PLEASE
PROVIDE THEIR NAMES AND ADDRESSES ON A SEPARATE SHEET OF PAPER.
Check here if.additional sheets of paper are attached: u
Please label the attached sheets of paper to correspond to the appropriate numbered
paragraph above (e.g., Additional Defendants 2.d., 2.e., etc.)




ruRISDICTION

Federal courts are courts of limited jurisdiction. Generally, two types of cases can be heard in
federal court: cases involving a federal question and cases involving diversity of citizenship of
             CASE 0:20-cv-00855-NEB-HB Document 1 Filed 03/31/20 Page 3 of 5




   the parties. Under 28 U.S.C. $ 1331, a case involving the United States Constitution or federal
   laws or treaties is a federal question case. Under 28 U.S.C. S 1332, a case in which a citizen of
   one state sues a citizen of another state and the amount of damages is more than $75,000 is a
   diversity of citizenship case.

   3.   What is the basis for federal court jurisdiction? (check all that apply)

             SFederal Question             tr   Diversity of Citizenship

   4. If the basis for jurisdiction   is Federal Question, which Federal Constitutional, statutory or
        treaty right is at issue? List all that apply.

 b"^""*t-?tr-S'$l.P-.f,$f:1t€sn,t';*"(8fu'd*g[4",f,'';-
dt*,U D€vleD . ^)p Elueu f(s1-€ o( (e (.-/ g\Kt /52 /A2g.ND neNf.". r='fc.                         \

flotr€5n:*D              Qutii =s$oy'/TtZNFf-...rloL*f/<>(Vi
  5. If the basis for juriidiction is Diversity of Citizenship, what is the state of citizenship of    each
        party? Each Plaintiff must be diverse from each Defendant for diversity iurisdiction.

        Plaintiff Name:                                     State of Citizenship:

        Defendant No. 1:                                    State of Citizenship:

        Defendant No. 2:                                    State of Citizenship:

        Attach additional sheets of paper as necessary and label this information        as   paragraph
        5.
        Check here if additional sheets of paper are attached.

  6.    What is the basis for venue in the District of Minnesota? (check all that apply)

             S   lefenaant(s) reside in Minnesota    p.   Facts alleged below primarily occurred in
                                                          Minnesota
             [J Other: explain



  STATEMENT OF THE CLAIM

  Describe in the space provided below the basic facts of your claim. The description of facts
  should include a specific explanation of how, where, and when each of the defendants named in
  the caption violated the law, and how you were harmed. Each paragraph must be numbered
  separately, beginning with number 7. Please write each single set of circumstances in a
  separately numbered paragraph.

  7.
CASE 0:20-cv-00855-NEB-HB Document 1 Filed 03/31/20 Page 4 of 5
              CASE 0:20-cv-00855-NEB-HB Document 1 Filed 03/31/20 Page 5 of 5




  Attach additional sheets of paper as necessary.
  Check here if additional sheets of paper are attached: I
  Please label the affached sheets of paper to as Additional Facts and continue to number the
  paragraphs consecutively.


 REQUEST FOR RELIEF

  State what you want the Court to do for you and the amount of monetaiy compensation,   if   any,
 you   a.re   seeking.




 Date:        3^ Zo      -Lcto                o GrFl 4                  7 agD         Ht   s,   DrCtastt
Att
\Jtrf, T,:ffitX,,f.X&;                                                                           c7 .

                         Mailing Ad

                                            4, 6i, ractsl (\A(tJtJ


 Note: All plaintiffs named in the caption of the complaint must date and sign the complaint and
 provide his/her mailing address and telephone number. Attach additional sheets of paper as
 necessary.
